 1                                                                                                      O
                                                                                                      JS-5
 2
 3
 4
 5
 6
 7
 8
                            United States District Court
 9
                            Central District of California
10   ANA ILAGAN,                                          Case No. 2:16-cv-08119-ODW (MRW)
11
                           Plaintiff,                     ORDER GRANTING PLAINTIFF’S
12
            v.                                            MOTION TO REOPEN CASE AND
13
                                                          ENFORCE SETTLEMENT [59]
     EPIFANIA NICOLAS DDS, INC.; and
14   EPIFANIA NICOLAS,
15                         Defendants.
16
                                          I.    INTRODUCTION
17
            Presently before the Court is Plaintiff’s motion to reopen the case to enforce the
18
     Settlement Agreement entered by the parties (“Motion”). (ECF No. 59.) For the
19
     reasons that follow, Plaintiff’s Motion is GRANTED.1
20
                                          II.    BACKGROUND
21
            Plaintiff Ana Ilagan brought an action against Defendants Epifania Nicolas
22
     DDS, Inc. and Nicolas Epifania on November 1, 2016. (Compl., ECF No. 1.) The
23
     parties first settled the action on November 3, 2017, as indicated by the Minute Order
24
     issued by U.S. Magistrate Judge Michael Wilner. (ECF No. 40.) The Court issued an
25
     order indicating that either party could move to enforce the settlement, apply to reopen
26
27   1
      After carefully considering the papers filed in support of and in opposition to the Motion, the Court
28   deemed the matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal.
     L.R. 7-15.
 1   the action, or stipulate to extend the deadline in which to file such a motion or
 2   application by December 11, 2017.          (ECF No. 42.)       The parties subsequently
 3   stipulated to extend the deadline to April 30, 2018, which the Court granted. (ECF
 4   No. 44.) In granting the stipulation, the Court ordered the parties to file a status report
 5   no later than June 25, 2018. (Id.) When the parties failed to timely file a joint status
 6   report, the Court ordered the parties to show cause why the case should not be
 7   dismissed. (ECF No. 56.) In response, Plaintiff filed a status report indicating that the
 8   parties had once again settled. (ECF No. 57.) The Court again dismissed the matter,
 9   providing that either party could move to reopen, enforce settlement, or extend the
10   filing or application deadline on or before August 20, 2018. (ECF No. 58.) Plaintiff’s
11   Motion followed.
12                                    III.   DISCUSSION
13         Plaintiff maintains that Defendants’ conduct has prevented resolution of this
14   case. Specifically, Plaintiff alleges that Defendants required the agreement be sent via
15   USPS mail, which Plaintiff accommodated.           (Mot. 3.)     After sending the final
16   settlement agreement, Plaintiff alleges that Defendants’ counsel stated, “the defendant
17   was simply too busy to read and execute the agreement.”             (Id. at 2.)   Plaintiff
18   maintains that on July 15, 2018, Defendants’ counsel indicated that the agreement was
19   signed, and a check was mailed. Yet, as of August 20, 2018, Plaintiff indicated that
20   she has not received any such check. Accordingly, good cause exists to reopen the
21   matter, and Plaintiff’s request is GRANTED. The Court turns to whether to enforce
22   the settlement.
23         The Supreme Court made clear in Kokkonen v. Guardian Life Ins. Co., that a
24   “proceeding to enforce a settlement requires its own basis for jurisdiction.” Hagestad
25   v. Tragesser, 49 F. 3d 1430, 1433 (9th Cir. 1995) (citing Kokkonen v. Guardian Life
26   Ins. Co., 511 U.S. 375 (1994)). A district court has ancillary jurisdiction to enforce an
27   agreement “[w]hen the parties’ compliance with the terms of the settlement or the
28   court’s retention of jurisdiction are included in the terms of the dismissal order.” Id.




                                                  2
 1         The Court expressly retained jurisdiction to enforce this Settlement Agreement
 2   in the dismissal order, so the Court may enforce the settlement. (ECF No. 58.)
 3   However, jurisdiction is only one piece of the puzzle. The equally important piece—
 4   the Settlement Agreement—is nowhere to be found. In sum, counsel requests the
 5   Court to enforce a settlement, but does not include the Settlement Agreement in its
 6   papers.
 7         At this juncture, Plaintiff’s argument is sufficient to warrant reopening the case.
 8   The Court is unprepared to enforce the final settlement agreement without review.
 9   Moreover, the Court feels it is necessary to warn the parties that the conduct of both
10   parties to this point has nearly exhausted the Court’s patience. Repeated failures to
11   effect settlement have done little more than clog the machinery of justice, interfering
12   with the Court’s ability to address the needs of the genuinely aggrieved.
13                                   III.   CONCLUSION
14         For the foregoing reasons, Plaintiff’s motion to re-open the case is GRANTED.
15         Plaintiff is ORDERED to submit a copy of the final settlement agreement,
16   accompanied by a Motion to Enforce Settlement no later than February 18, 2019. In
17   the event Plaintiff cannot produce the final settlement order, signed by both parties,
18   the Court will issue a revised scheduling order and the matter will proceed to trial.
19
20         IT IS SO ORDERED.
21
22         February 11, 2019
23
24                                ____________________________________
25                                         OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
26
27
28




                                                 3
